Memorandum Opinion filed November 15, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00584-CV

                            DARREL A. BODE, Appellant

                                            V.

                               CITIBANK NA, Appellee


                  On Appeal from County Civil Court at Law No. 3
                               Harris County, Texas
                         Trial Court Cause No. 1001673


                  MEMORANDUM                          OPINION


       This appeal is from a judgment signed May 24, 2012. No clerk’s record has been
filed. A partial clerk’s record was filed on August 15, 2012. The record reflects the trial
court signed an order sustaining the Harris County Clerk’s contest to appellant’s claims
of indigence. Appellant did not file a motion with this court challenging the order. See
Tex. R. App. P. 20.1(j)(1) (West Supp. 2012).

       The clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record. On September 20, 2012,
notification was transmitted to all parties of the court’s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made arrangements to
pay for the record and provided this court with proof of payment. See Tex. R. App. P.
37.3(b).

       Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.




                                           PER CURIAM


Panel consists of Justices Seymore, Boyce and McCally.




                                              2